DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Oleg Kaplun on 07/05/2022.

The application has been amended as follows: 
In claim 16, line 4, the limitation “proximal ends” has been deleted and replaced with --proximal portions--
In claim 16, line 8, after the limitation “second clip arm” the limitation --, and wherein the proximal portion of the first clip arm and the proximal portion of the second clip arm meet at the bend-- has been entered
In claim 16, line 10, the limitation “proximal ends” has been deleted and replaced with --proximal portions--
In claim 16, lines 10-11, the limitation “forming the first and second clip arms” has been deleted
In claim 18, line 2, the limitation “proximal ends” has been deleted and replaced with --proximal portions--
In claim 18, line 4, the limitation “proximal ends” has been deleted and replaced with --proximal portions--
In claim 21, line 2, the limitation “proximal ends” has been deleted and replaced with --proximal portions--
In claim 24, line 4, the limitation “proximal ends” has been deleted and replaced with --proximal portions--
In claim 24, line 8, after the limitation “second clip arm” the limitation --, and wherein the proximal portion of the first clip arm and the proximal portion of the second clip arm meet at the bend-- has been entered
In claim 24, lime 10, the limitation “proximal ends” has been deleted and replaced with --proximal portions--
In claim 24, line 10-11 the limitation “forming the first and second clip arms” has been deleted
In claim 24, line 20, the limitation “proximal portion” has been deleted and replaced with --proximal part--
In claim 24, line 22, the limitation “proximal portion” has been deleted and replaced with --proximal part--
In claim 26, line 2, the limitation “proximal ends” has been deleted and replaced with --proximal portions--
In claim 26, line 4, the limitation “proximal ends” has been deleted and replaced with --proximal portions--
In claim 29, line 2, the limitation “proximal ends” has been deleted and replaced with --proximal portions--
In claim 31, line 4, the limitation “a pair of” has been deleted and replaced with --first and second--
In claim 31, lines 4-5, the limitation “proximal ends” has been deleted and replaced with --proximal portions--
In claim 31, line 5, after the limitation “within the capsule” the limitation --, wherein the first and second clip arms are formed as a single piece extending from a distal end of the first clip arm around a bend to a distal end of the second clip arm, and wherein the proximal portion of the first clip arm and the proximal portion of the second clip arm meet at the bend-- has been entered
In claim 31, line 7-8, the limitation “clip arms, the clip arms” has been deleted and replaced with --first and second clip arms, the first and second clip arms--
In claim 32, line 1, after the limitation “claim 31,” and before the limitation “the bend” the limitation --wherein-- has been entered
In claim 33, line 2, the limitation “clip arms” has been deleted and replaced with --first and second clip arms--
In claim 33, line 3, the limitation “proximal ends” has been deleted and replaced with --proximal portions--
In claim 34, line 4, the limitation “proximal portion” has been deleted and replaced with --proximal part--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious the devices and method as claimed, specifically how the yoke and tension member of the deployment mechanism will engage the single piece clip and how the first and second arms will be locked in the closed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771